CRUMLISH, Jr., Senior Judge.
I concur in this decision because we are bound by Brewster to reach this result. However, that decision, in which I joined, is in my judgment poor precedent and should be reconsidered.
In an admittedly different context than that of this case, police are required to give explicit warnings about the civil consequences of refusing a blood alcohol test when a person is arrested for DUI. Our Supreme Court has admonished: “This state of affairs is ... fraught with pitfalls for the arrestee who is not trained to recognize the difference between a civil or criminal investigation____” Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 252, 555 A.2d 873, 877 (1989) (emphasis added).
The same pitfalls lay ahead of Suny, appearing before the district justice on the day of his arrest, when he was notified: “If you satisfactorily complete the course, there will be no prosecution and no Summary Trial. There will be no fine or Court Costs, the Citation against you will be discharged and there will be no record of a summary conviction.” Letter of September 23, 1988, Appellant’s Exhibit A.
If police are required to give information about the civil consequences of a test refusal so that refusal may be knowing and conscious, id., 521 Pa. at 252, 555 A.2d at 877, then it should be incumbent upon a district justice to provide similar information about entering pre-adjudication programs in the dispositional phase of a criminal proceeding. It must be remembered that Suny was not charged *656with an infraction of the Vehicle Code or criminal offense involving a vehicle.
While I recognize the differences between this case and O’Connell, the situations are parallel and should compel a similar procedure.